DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the equilibrium state" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Similarly for claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubrere (US 2018/0029727) in view of Wittmann (US 6 565 043).

Regarding independent claims 7, 9, and 19:
Doubrere discloses a satellite comprising two thruster groups each having a plurality of thrusters (21/21’ and 22/22’),
a controller (e.g. [0136]) configured to control the thruster groups and configured to:
fire the thrusters simultaneously in a direction opposite the travel direction (as schematically depicted in Fig 1; [0056]; claim 19), and
operating the thrusters such that different thrusters may be operated at different distances and in odd numbers relative to the satellite center of gravity to compensate for the thrusters of the other group (Fig 6 depicts the thrusters of each group controlled by different means, and the booms move the thruster groups separately, thus the controller is configured to operate the thrusters as such); and
first and second adjustment mechanisms (141/151, et al.) having the respective thruster groups mounted thereto for adjusting the distances,
wherein each adjustment mechanism including rod-shaped booms (14, 15), first body-side gimbals (142, 152), thruster bases (146, 156) and thruster side gimbals (143, 153).
Doubrere discloses single axis pivots, but does not disclose two-axis gimbals.
Wittmann teaches two-axis gimbals (230) for spacecraft thrusters.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Doubrere to use two-axis gimbals as taught by Wittmann for the predictable advantage of increasing the articulations available for the thrusters, as each articulation would now be movable in two axes instead of only one, in order to provide greater fine-tuned control of the thrust vector (multiple points of articulation permit various changes at each point and about each axis) or to permit continued control in the event of the failure of one gimbal (as each gimbal may rotate about multiple axes, some redundancy via overlap is provided), and since multi-axis gimbals are alternative equivalent devices for articulating spacecraft thrust vectors in a predictable manner.

Regarding independent claim 10, and claims 11-15:
The discussion above regarding claims 7 and 9 is relied upon.
The claims recite the operational capabilities due to the ability to move and operate the thruster groups. Doubrere thus meets the claims as providing a system with such movable thruster groups capable of performing the desired maneuvers.

Regarding claims 16-18:
The discussion above regarding claims 7 and 19 is relied upon.
Doubrere discloses a satellite having movable thrusters, but does not disclose changing the positions of the thruster groups inversely dependent upon the number of thrusters used.
One of ordinary skill recognizes that the movable thrusters would likely create differing moment vectors about the satellite as they are moved (moment equals force times distance). As the arms are moved to provide desired thrust, the arms may not be able to symmetrical apply forces, particularly due to the body of the satellite blocking some trajectories (e.g. exhaust adversely acting upon the body) and the limitations of the arm movements themselves (e.g. the arm cannot move through the body). The arms would then be asymmetrically applied to provide a given thrust. Such dissymmetry would cause adverse moments upon the satellite, i.e. “turning” the satellite to an undesired orientation.
Accordingly, one of ordinary skill would then return to the moment equation to adjust the force when the distance cannot be adjusted in order to produce the same moment to counter these adverse moment effects. Thruster force adjustment can only occur via two methods, by either reducing the level of thrust from each thruster or reducing the number of thrusters activated. Thus as the distance for one thruster group increases/decreases relative to the distance of the other group, the number of thrusters used in the first group (or the exhaust level thereof) may be decreased/increased respectively to retain a consistent moment upon the satellite. This is in particularly enabled by Doubrere by the use of multiple PPU that each apply commands to differing thrusters (as schematically depicted in Fig 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Doubrere to modify the number of thrusters activated based on the distance from the body as one of ordinary skill would recognize that adverse moments caused by the limitations of arm movement would need to be accounted for, and reducing the number of thrusters firing is one of a limited number of finite techniques for adjusting the force to applied to the satellites to counter these adverse effects.
Note: the equilibrium and disequilibrium states of claims 17 and 18 are defined by the thrusters being used, and are thus encompassed by the above reasoning to use the thrusters in the prescribed manner.
Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the use of multi-axis gimbals are known in the art for the purpose of articulating thrusters. The use of single axis or multi-axis gimbals would largely be a choice by the designer for the same purpose. The fact that the single-axis gimbals are “sufficient” as disclosed does not immediately render an alternative means performing the same function unobvious to one of ordinary skill. Further, having multi-axis gimbals would permit more opportunity to alter the thrust vector, or to continue control in the event of the failure of one gimbal. These would provide an operator greater ability to alter the attitude or path of the craft by ensuring that control is provided and smaller or larger corrections can be made.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant asserts that Doubrere cannot perform the claimed method of firing the thrusters with an odd number and adjusting the distances between the thrusters to compensate for the number of firing thrusters. However, given the arrangement of Doubrere, having thrusters on articulating booms and controllers that are connected to differing thrusters of a common boom, one of ordinary skill, using common knowledge in the art (especially general mathematical principles), would consider such an operation as described above. The applicant has not indicated why the application of the general understanding of one of ordinary skill would be in error.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619